On October 19,1993, the Defendant was sentenced to a term of twenty (20) years for COUNT I, SEXUAL ASSAULT} and twenty (20) years for COUNT II, SEXUAL ASSAULT, with ten (10) years suspended on each of the sentences upon conditions as stated in the October 19, 1993 Judgment. Said sentences are to run concurrently to each other. The defendant shall receive credit for time served at Missoula County Jail from January 8,1992 through January 9,1992; and from November 7,1992, through November 9,1992, in the amount of five days.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jeffrey D. Mora, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, however, a provision will be added, that when the defendant is ready for parole, he can, at the discretion of the parole board, complete his sex offender treatment with Dr. Scolatti on the outside, as part of his parole plan.
The reason for the decision is to allow the defendant to attend Dr. Scolatti’s program on the outside. All other portions of the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Jeffrey D. Mora, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.